       Case 1:19-cv-11554-PAE-GWG Document 33 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALVIN A. RIVERS                                                :
                                                                   ORDER
                                                             :
                 Plaintiff,                                        19 Civ. 11554 (PAE) (GWG)
                                                             :
        -v.-
                                                             :
VERIZON COMMUNICATION OF
NEW YORK, and FEDERAL                                        :
COMMUNICATION COMMISSION,
                                                             :

                  Defendants.                                  :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

      Based on the content and formatting of Docket # 32, the Court construes Docket # 32 as
an Amended Complaint. The Clerk is directed to correct the docket entry name to so indicate.

        Because Docket # 32 is now the operative pleading, the defendants’ prior motions to
dismiss (Docket ## 12, 21) are deemed withdrawn. Defendants shall either answer or move with
respect to the Amended Complaint on or before July 30, 2020. Any opposition is due August 21,
2020. Any reply is due September 3, 2020.

        In light of plaintiff’s pro se status, the defendants should construe the Amended
Complaint as including the factual allegations in the original complaint (Docket # 2) to the extent
those factual allegations do not conflict with factual allegations in the Amended Complaint.

        SO ORDERED.

Dated: July 16, 2020
       New York, New York
